Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Pritchett on May 13, 2021.
The application has been amended as follows: 
In claim 13, line 15, delete “1.0.” and insert therein --1.0, wherein the at least one subsequent lens includes a fourth lens having a negative refractive power, and an air spacing T34 between the third lens and the fourth lens on the optical axis and a center thickness CT4 of the fourth lens on the optical axis satisfy: 0.9<T34/CT4<1.4.--.
Delete claim 17.
In claim 21, line 1, delete “17” and insert therein --13--.
In claim 21, line 1, delete “17” and insert therein --13--.



REASONS FOR ALLOWANCE
Claims 1-11, 13, 15, 16 and 21-23 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Amanai (US 2004/0218285 A1) teaches an optical lens assembly comprising a positive first, a negative second, a third, and a negative fourth lens. 
However, Amanai does not teach “wherein said lens assembly satisfies: 0.8<TTL/f<1.05” as to claim(s) 1; or “wherein said lens assembly satisfies: 0.9<T34/CT4<1.4” as to claim(s) 13.  
Thus, the prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The claimed invention is therefore considered to be in condition for allowance as being novel and nonobvious over prior art.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 13, 2021